                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION


    RANDALL MILLS,                             )
                                               )
         Plaintiff,                            )
                                               )       Case No. 1:14-cv-00150
    v.                                         )
                                               )       JUDGE CAMPBELL
    WEAKLEY BARNARD, et al.,                   )       MAGISTRATE JUDGE FRENSLEY
                                               )
         Defendants.                           )



                                            ORDER

         Pending before the Court is the Magistrate Judge’s Report and Recommendation (Doc. No.

91) on Defendant Sharon Jenkins’ Motion for Summary Judgment. 1 (Doc. No. 87.) Plaintiff did

not respond to the Motion or to Defendant Jenkins’ Statement of Undisputed Facts. In the Report

and Recommendation, the Magistrate Judge recommends the Motion for Summary Judgment be

granted and this action dismissed with prejudice.

         The Report and Recommendation advised the parties that any objections to the Magistrate

Judge’s findings were to be filed within fourteen days of service. (Doc. No. 91 at 20-21.) No

objections were filed.

         The Court has reviewed the Report and Recommendation and concludes that it should be

adopted and approved. Accordingly, Defendant’s Motion for Summary Judgment (Doc. No. 87)




1
 Ms. Jenkins is the only remaining defendant in this action. Weakley E. Barnard, Mark Gwyn,
Beth Rhoton, Marshall County, and the City of Lewisburg were terminated as defendants in this
action on January 29, 2018.
is GRANTED and this action is DISMISSED WITH PREJUDICE. This Order shall constitute

the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is so ORDERED.



                                                      ____________________________________
                                                      WILLIAM L. CAMPBELL, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     2
